Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim features of “and an absence of the offset value in the first control data indicates the first timeline and the second timeline are identical”.  The amended claim features do not appear to be included in the originally filed specification.  The section which most closely resembles the claimed limitation in paragraphs
[0336] “For example, when the contents to be transmitted through broadcast and communication are operated based on a common reference clock (for example, a time stamp is given), information indicating that the operation is performed based on the common reference clock is stored. Further, when the contents to be transmitted through broadcast and communication are operated based on different reference clocks, information indicating that the operation is performed based on the different reference clocks is stored.”
 [0337] “Further, only when broadcast and communication use different reference clocks, information necessary for the synchronization of the reference clocks (for example, timeline extension information) may be indicated. Further, a storage place of information necessary for the synchronization of the reference clocks, a type of the information necessary for the synchronization of the reference clocks, and a method for synchronizing the reference clocks may be indicated.”
[0349] “The information indicating whether the reference clocks are identical to each other is not limited to the combination of broadcast and communication, and this information can be applied to a case where transmission is performed on the same route, and a case where different pieces of reference clock information is used in data to be acquired from a plurality of routes such as broadcast, communication, and accumulation format.”
The amended claims require “an absence of the offset value in the first control data indicates the first timeline and second timeline are identical”.  The originally filed specification, however, does not appear to explicitly disclose the amended claim feature.  


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in light of new grounds of rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al. (US 2013/0335629) in view of Pantos et al. (US 8,578,272) in view of MPEG-2 specification “ETSI TS 102 823 v1.1.1 (2005-11).

Regarding claim 11 and claim 12, Laurent discloses receiving method and receiving apparatus comprising:
a processor; and a memory, wherein the processor (See Fig 4 and [0039]), in operation, performs:
receiving a first control data and a first media data, the first control data including first time information indicating a presentation start time of the first media data represented in a first timeline, the first control data including synchronization information (See [0028] receiving audio-video content through a first network.  The first control data and synchronization information reads on the metadata such presentation timestamps. See [0032-0033] each of the first media flow and second media flow are transmitted with auxiliary data packets transporting temporal synchronization data.  This data represents a counter value from a given time, i.e., a presentation start time of the media data represented in a timeline);
receiving the second control data and the second media data, the second control data including second time information indicating a presentation start time of the second media data specified by a second timeline (See [0030] the STB may access a second audio flow complementary to the broadcast audio-video content, i.e., second media data.  The audio flow is transmitted via RTCP which indicates equivalence between the presentation timestamp and the time given by the common clock according to the NTP network time protocol.  See [0032-0033] each of the first media flow and second media flow are transmitted with auxiliary data packets transporting temporal synchronization data.  This data represents a counter value from a given time, i.e., a presentation start time of the media data represented in a timeline. See Fig 2 and [0032-0033] the timestamps for a broadcast mode may be read on a first timeline, timestamps for a broadband mode for the audio frames A0 to A2 may be read on a second timeline.  The auxiliary data represents an offset of each respective timeline to a third common timeline for synchronization.);
decoding and representing the first media data based on the first control data; and
decoding and representing the second media data based on the first control data, wherein a presence of an offset value in the first control data indicates the representation of the second media data is to be synchronized with the first media data according to the offset value, the offset value indicating a difference between the first timeline and the second timeline (See [0031] the first and second media content are received via different networks yet are played synchronously.  See [0038] decoding the audio and video flows and synchronizing according to the auxiliary data associated with each of the audio and video flows, i.e., decoding and representing the second media data based on the first control data, See [0028-0038] PCR and [0016], synchronization data and countdown information read on an offset.  See [0034-0035] synchronization data used to render the broadcast video frame and broadband audio frame at the same time, i.e., a first and second timeline. In other words, this enables to measure the time between the contents presentation. See Fig 2 and [0032-0033] the timestamps for a broadcast mode may be read on a first timeline V0 to V3 with timestamps PTSv0 to PTSv3, timestamps TSA0 to TSA2 for a broadband mode for the audio frames A0 to A2 may be read on a second timeline.  The auxiliary data represents an offset of each respective timeline to a third common timeline for synchronization, i.e. respective offset information for synchronization between the first timeline and the second timeline.).
Laurent does not disclose receiving first control data including first location information, the location information indicating a Uniform Resource Locator (URL) of a second control data to obtain the second control data, the second control data including second location information indicating a URL of a second media data to obtain the second media data.
Pantos discloses that it was known to receive first control data including first location information (See Col 13 line 35-45the client device may access a playlist file using a URI that has been provided to the client device, i.e., a first control data including first location information comprising a first URL/URI ), the location information indicating a Uniform Resource Locator (URL) of a second control data to obtain the second control data, the second control data including second location information indicating a URL of a second media data to obtain the second media data (See Col 13 line 35-46 accessing a playlist file, i.e., second control information including URIs/tags in the playlist file to access the media file segments in the playlist file).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Laurent with the known methods of Pantos predictably resulting in the first control data including first location information and synchronization information, the location information indicating a Uniform Resource Locator (URL) of a second control data to obtain the second control data, the second control data including second location information indicating a URL of a second media data to obtain the second media data by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of segmenting content and providing different bitrate versions as playlists allowing users to switch between different bitrate versions as suggested by Pantos.
Laurent does not explicitly disclose an absence of the offset value in the first control data indicates the first timeline and the second timeline are identical.
“MPEG-2 specification “ETSI TS 102 823 v1.1.1 (2005-11)” which is made of reference discloses that it was known to indicate timeline information two different ways.  First the auxiliary data fields indicating synchronization information are explicitly defined as optional fields by the specification. See for example section 4.1 “A DVB service may include one or more elementary streams carrying synchronized auxiliary data.” Secondly a broadcast timeline may be indicated by direct or by offset information. See for example section 5.2.2.2 “a broadcast timeline may be defined two ways: As a direct broadcast timeline by the encoding of absolute values of time in a broadcast timeline descriptor. As an offset broadcast timeline by the encoding of an offset value of time in a broadcast timeline descriptor. This offset is applied to the absolute value of time defined by a direct broadcast timeline.” See Section C.1.2 using multiple timelines using direct timelines vs section C.1.3 Multiple timelines using offset timelines.
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Laurent further with the known methods of MPEG-2 specification “ETSI TS 102 823 v1.1.1 (2005-11) predictably resulting in rendering the data without an offset delay as suggested, see Laurent [0037-0038], which reads on “an absence of the offset value in the first control data indicates the first timeline and the second timeline are identical” by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of not requiring offset synchronization when the second media data is an interactive application.

	

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425